UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 27, 2010 REHABCARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-14655 51-0265872 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 7733 Forsyth Boulevard Suite 2300 St. Louis, Missouri (Address of principal executive offices) (Zip Code) (800) 677-1238 (Company’s telephone number, including area code) Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On May 27, 2010, RehabCare Group, Inc.(“the Company”) announced that Mr. Kevin Gross had advised the Company of his intention to resign from his position as Senior Vice President of Hospital Operations effective June 4, 2010. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release dated May 27, 2010, announcing the resignation of Mr. Kevin Gross, Senior Vice President of Hospital Operations SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 28, 2010 REHABCARE GROUP, INC. By: /s/ Jay W. Shreiner Jay W. Shreiner Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated May 27, 2010, announcing the resignation of Mr. Kevin Gross, Senior Vice President of Hospital Operations
